[Cite as Cleveland Metro. Bar Assn. v. Dawson, 126 Ohio St.3d 1224, 2010-Ohio-3847.]




          CLEVELAND METROPOLITAN BAR ASSOCIATION v. DAWSON.
                  [Cite as Cleveland Metro. Bar Assn. v. Dawson,
                        126 Ohio St.3d 1224, 2010-Ohio-3847.]
      (No. 2009-1115 — Submitted July 13, 2010 — Decided July 20, 2010.)
                        ON APPLICATION FOR REINSTATEMENT.
                                  __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, William Dawson, Attorney
Registration No. 0073025, last known business address in Cleveland, Ohio.
        {¶ 2} The court coming now to consider its order of November 19, 2009,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of six months, finds that respondent has substantially complied with that
order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
        {¶ 3} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
        {¶ 5} For earlier case, see Cleveland Metro. Bar Assn. v. Dawson, 124
Ohio St.3d 22, 2009-Ohio-5959, 918 N.E.2d 519.
        BROWN,      C.J.,   and    PFEIFER,    LUNDBERG       STRATTON,       O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                              ______________________